                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


WILLIE JOHN HANNA, II,                            §
                                                  §
                   Plaintiff,                     §                  SA-18-CV-01317-FB
                                                  §
vs.                                               §
                                                  §
BEXAR COUNTY (TX) DISTRICT                        §
ATTORNEY, GUADALUPE COUNTY                        §
(TX) DISTRICT ATTORNEY; AND                       §
GUADALUPE COUNTY ATTORNEY                         §
DAVID WILBORN,                                    §
                                                  §
                   Defendants.                    §



                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Bexar County District Attorney’s Rule 12(b)

Motion to Dismiss Plaintiff’s Revised Complaint [#17] and Guadalupe County Defendants’ Rule

12(b) Motion to Dismiss Plaintiff’s Revised Complaint [#19]. All pretrial matters in this case

have been referred to the undersigned for disposition pursuant to Western District of Texas Local

Rule CV-72 and Appendix C [#11]. The undersigned has authority to enter this recommendation

pursuant to 28 U.S.C. § 636(b)(1)(B). By their motions, Defendants seek dismissal of all of

Plaintiff’s claims on the basis that they are barred by the applicable statute of limitations. For the

reasons set forth below, the undersigned recommends the Court grant Defendants’ motions to

dismiss and dismiss all of Plaintiff’s claims as untimely filed.




                                                  1
                             I. Factual Allegations in the Pleadings

       Plaintiff’s Original Complaint sued the State of Texas, the Bexar County District

Attorney, the Guadalupe County District Attorney, and David Wilborn for malicious

prosecution. (Compl. [#1].) Plaintiff alleged that during his campaign for State Senate in

Maryland in 2014, Defendants David Wilborn (Guadalupe County Attorney), the Office of Bexar

County District Attorney, and the Office of the Guadalupe County District Attorney conspired to

indict and maliciously prosecute Plaintiff in an attempt to destroy his political campaign. (Id. at

¶¶ 1–21.) According to Plaintiff, the ensuing indictment was ultimately dismissed on December

12, 2017 after a special prosecutor was appointed to the case and it was discovered that the

indictment was filed outside the applicable statute of limitations. (Id.)

       Plaintiff’s Original Complaint invoked this Court’s diversity jurisdiction as a basis for his

malicious prosecution suit (id. at ¶ 3), which suggested he was asserting a claim under Texas tort

law and not attempting to plead a malicious prosecution claim under federal civil rights law.1

Although there is complete diversity of citizenship among the parties to this litigation, the

undersigned concluded that Plaintiff’s state-law claim of malicious prosecution was barred by

principles of state sovereign immunity under Texas law (as to the State of Texas and the other

Defendants in their official capacities), and by the doctrine of prosecutorial immunity as to any

Defendant prosecutor sued in his or her individual capacity.

       Plaintiff’s Amended Complaint no longer names the State of Texas as a Defendant and

supplements his factual allegations against the Bexar County District Attorney, the Guadalupe



       1
          In 2003, the Fifth Circuit issued an en banc decision holding that no freestanding
constitutional right to be free from malicious prosecution exists and that any pleading asserting a
Section 1983 claim based on malicious prosecution must clearly identify a separate constitutional
violation, such as a Fourth Amendment violation based on a subsequent arrest. Castellano v.
Fragozo, 352 F.3d 939, 945, 953 (5th Cir. 2003).
                                                  2
County District Attorney, and David Wilborn. (Am. Compl. [#6] at 1.) Plaintiff again pleads

diversity jurisdiction and references a malicious prosecution claim under Texas law. (Id. at 1–2.)

However, Plaintiff also pleads new claims of false imprisonment and a due process violation

pursuant to 42 U.S.C. § 1983. (Id. at 6–7.)

       Plaintiff’s more detailed factual allegations in his Amended Complaint state as follows:

Plaintiff and Defendant Wilborn were involved in a 2008 transaction in which Plaintiff

purchased a vehicle from Wilborn.        (Id. at 2–3.)   Six years later, in 2014, Plaintiff was

campaigning for the Maryland State Senate. (Id. at 3.) In May of that year, Plaintiff received a

text message from Wilborn, threatening to destroy Plaintiff’s political campaign if he did not pay

Wilborn $4,500. (Id.) In the text message, Wilborn informed Plaintiff that he was now a

prosecutor (the Guadalupe County Attorney) and touted his credentials as a way of making

Plaintiff’s life “very uncomfortable” if he did not comply. (Id.)

       Plaintiff alleges that the day after he received this text message, Wilborn conspired with

the Office of the Bexar County District Attorney to unlawfully have a case against Plaintiff

transferred from Bexar County to Guadalupe County. (Id. at 3.) It is unclear from Plaintiff’s

allegations the nature of the claims against him, but it appears that the case concerned the vehicle

transaction in 2008 and Wilborn was the alleged victim of the crime committed by Plaintiff.

(Id.) Wilborn allegedly then had his District Attorney of Guadalupe County convene a Grand

Jury and secure an indictment of Plaintiff within the week of the Senate election in Maryland.

(Id.) Plaintiff claims Wilborn widely publicized the indictment in Maryland to both print and

television media, sent them a copy of the indictment, and contacted Plaintiff’s policitcal

opponent, who was ultimately elected to the Senate seat. (Id. at 3–4.)




                                                 3
          Plaintiff claims he was arrested in November 2015 for the indictment and transferred

from Maryland to Texas.        (Id. at 4.)   While Plaintiff was incarcerated, he moved for the

disqualification of the County Attorney and District Attorney’s Office on the basis of a conflict

of interest in the prosecution of his case due to Wilborn being both prosecutor and victim. (Id.)

The motion was granted, and a special prosecutor was appointed to the case on January 21, 2016.

(Id.) According to Plaintiff, the case was ultimately dismissed on December 12, 2017 after a

special prosecutor was appointed to the case and it was discovered that the indictment was filed

outside the applicable statute of limitations. (Id. at 5; Orig. Compl. [#1].) Defendants now move

to dimiss Plaintiffs’ claims as untimely filed.

                                        II. Legal Standard

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Although a

complaint “does not need detailed factual allegations,” the “allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. The allegations pleaded

must show “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678.

          In reviewing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a court

“accepts all well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.”

Martin K. Eby Const. Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)

(internal quotation omitted).     However, a Court need not credit conclusory allegations or



                                                  4
allegations that merely restate the legal elements of a claim. Chhim v. Univ. of Tex. at Austin,

836 F.3d 467, 469 (5th Cir. 2016) (citing Iqbal, 556 U.S. at 678). In short, a claim should not be

dismissed unless the court determines that it is beyond doubt that the plaintiff cannot prove a

plausible set of facts that support the claim and would justify relief. See Twombly, 550 U.S. at

570.

       This Court is mindful that in evaluating the merits of Defendants’ motion to dismiss, a

court views Plaintiff’s pro se pleadings under a less stringent standard than those drafted by an

attorney. Alexander v. Ware, 714 F.2d 416, 419 (5th Cir. 1983). As a result, Plaintiff’s filings

are entitled to a liberal construction that includes all reasonable inferences that can be drawn

from these pleadings. See id.

       Defendants’ motions were filed on April 5, 2019 and April 26, 2019, respectively and

served on Plaintiff by mail. According to this Court’s Local Rules, Plaintiff’s response to each

of the motions was due within 17 days of the motions’ filing, on or before April 22, 2019 and

May 13, 2019. See Loc. R. CV-7(e) (responses to dispositive motions due within 14 days of

motion’s filing); Fed. R. Civ. P. 6(a), (d) (adding three days to response deadline for service by

mail and extending the deadline to Monday if the final date otherwise falls on a Sunday). To

date, Plaintiff has not filed a response to either motion. Pursuant to Local Rule CV-7(e), if there

is no response filed within the time period prescribed by the rules, the court may grant the

motion as unopposed.

                                          III. Analysis

       All of the claims asserted in Plaintiff’s Revised Complaint [#6] are governed by a two-

year statute of limitations, regardless of whether Plaintiff’s claims arise under state or federal

law. Federal courts apply the forum state’s general statute of limitations for personal injury



                                                5
actions to claims arising under Section 1983. See Tex. Civ. Prac. & Rem. Code §16.003(a);

Owens v. Okure, 488 U.S. 235, 249–50 (1989). Plaintiff also references a claim under the Texas

Tort Claims Act, though does not include any allegations for such claim.          The statute of

limitations for a claim under the Texas Tort Claims Act is also two years. Tex. Civ. Prac. &

Rem. Code § 16.003(a).

        A cause of action accrues for statute of limitations purposes “when the plaintiff knew, or

by exercising reasonable diligence, should have known of facts giving rise to a cause of action.”

Sykes v. Pub. Storage Inc., 425 Fed. App’x 359, 362 (5th Cir. 2011) (quoting Barker v. Eckman,

213 S.W.3d 306, 312 (Tex. 2006)). Defendants argue that Plaintiff’s claims are untimely

because his allegations surround a conspiracy to maliciously prosecute Plaintiff in May 2014 and

that Plaintiff should have known about the alleged violations by the time of his arrest on

November 2015. Becuase Plaintiff filed his lawsuit on December 12, 2018, more than two years

after these dates, Defendants argue that Plaintiff’s lawsuit was filed outside of the governing

statute of limitations.

        Although Plaintiff could have made some arguments in response to Defendants’

assertions as to when he discovered the alleged violation, Plaintiff’s lack of response to

Defendants’ motions indicates he does not oppose Defendants’ arguments or their requested

relief. See Loc. R. CV-7(e). Accordingly, the Court will recommend granting Defendants’

motions and dismissing Plaintiff’s claims as untimely filed.

                            IV. Conclusion and Recommendation

        Having considered Defendants’ motions, as well as the lack of any response by Plaintiff,

the undersigned recommends that Bexar County District Attorney’s Rule 12(b) Motion to

Dismiss Plaintiff’s Revised Complaint [#17] and Guadalupe County Defendants’ Rule 12(b)



                                                6
Motion to Dismiss Plaintiff’s Revised Complaint [#19] be GRANTED and Plaintiff’s claims

dismissed with prejudice.

       Because the undersigned has considered and acted upon all matters for which the above-

entitled and numbered case was referred to the Magistrate Judge,

       IT IS HEREBY ORDERED that the Initial Pretrial Conference scheduled for June 18,

2019 in this case is CANCELED.

       IT IS FURTHER ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

              V. Instructions for Service and Notice of Right to Object/Appeal

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to

which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party’s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations



                                                  7
contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 28th day of May, 2019.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                               8
